DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Nelson, Reg. No. 47,818, on June 30, 2022.
The application has been amended as follows: 
	Claims 17 – 20 have been cancelled.

Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 1, none of the prior art teaches or suggests an air purifying system, comprising: a main air purifier having a fan to suction air, a filter to filter foreign matter from suctioned air, and a first docking area provided on top of the main air purifier; and a first portable air purifier having a first fan to suction air and a first filter to filter foreign matter from suctioned air, the first portable air purifier being configured to be seated on the first docking area, wherein the first docking area is configured to be lowered with a seating of the first portable air purifier and to be raised with a removal of the first portable air purifier. 
	US Patent Application Publication No. 2019/0056126 to Law et al. and US Patent Application Publication No. 2005/0172816 to Son et al. can be considered to represent the closest prior art. Both disclose a system with multiple air purifiers where one can be considered a main air purifier and another a first purifier that is docked to the main purifier, see figure 1in Law and figures 1A and 1B in Son. There is no teaching or suggestion in Law or Son for a purifier to have a docking area that is configured to be lowered with a seating of another purifier and to be raised with a removal of the other air purifier. 
	Claims 2 – 16 depend from claim 1 and are allowed for at least the same reason as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773